DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both first terminal and second terminal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
The abstract of the disclosure is objected to because the language uses phases which can be implied and repeats information given in the title.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Regarding claim 1, it is unclear if “a transmit power” in line 1 is the same or different than “a transmit power” in line 2.  Examiner is interpreting the second occurrence as “the transmit power” for clarity. 

Regarding claims 4, 7, 9, 12, and 14, these claims are missing a conjunction between the two limitations in the body of each claim.  These claims have been interpreted with an “and” before the last limitation.
Regarding claim 7, second to last line, “the first power offset” should be changed to “the second power offset” to correctly refer to the offset in claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highest” in claim 15 is a relative term which renders the claim indefinite. The term “highest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “highest .
The term “highest” in claim 16 is a relative term which renders the claim indefinite. The term “highest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “the UE has a highest signal quality measurement” is unclear as to what is being compared as the limitation only recites one UE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 10-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0352613 (hereinafter Yoon).
Regarding claim 1, Yoon discloses a method for determining a transmit power, comprising: determining, by User Equipment (UE), a transmit power of a Sounding Reference Signal (SRS) transmission based on a pathloss of at least one of a serving cell or one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), wherein the SRS transmission is for positioning purpose ([0250]: details additional offset value may be configured for SRS for positioning).
 
Regarding claim 2, Yoon discloses wherein determining, by the UE, the transmit power of the SRS transmission based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: in response to that a pathloss reference signal (RS) is not configured ([0184]: details If UE does not receive pathlossReferenceRSs), determining, by the UE, the transmit power of the SRS transmission based on a first transmit power and a first power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… additional offset value may be configured for SRS for positioning), wherein the first transmit power is determined based on the pathloss of the serving cell ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the pathloss of the serving cell being determined based on a first Synchronization Signal/PBCH Block (SSB) of the serving cell ([0183][0184]: details equation 4, serving cell; UE may obtain PL by using as a RS resource the SS/PBCH block index). 

SRS,positioning of SRS transmission as:  PSRS,positioning = PSRS + ϑ where PSRS is the first transmit power, and ϑ is the first power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell).  

Regarding claim 5, Yoon discloses wherein determining, by the UE, the transmit power of the SRS transmission based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: in response to that a pathloss RS for the serving cell is configured ([0184]: details pathloss estimate may be calculated based on RS index for serving cell) and the pathloss RS for the one or more neighbor cells is not configured ([0184]: If UE does not receive pathlossReferenceRSs), determining, by the UE, the transmit power of the SRS transmission based on a second transmit power and a second power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… additional offset value may be configured for SRS for positioning), wherein the second transmit power is determined based on the pathloss of the serving cell ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the ([0183][0184]: details equation 4, serving cell; UE may obtain PL by using as a RS resource).  

Regarding claim 6, Yoon discloses wherein determining the transmit power of the SRS transmission based on the second transmit power and the second power offset comprises: determining, by the UE, the transmit power PSRS,positioning as:  PSRS,positioning = PSRS + ϑ where PSRS is the second transmit power, and ϑ is the second power offset ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell).  

Regarding claim 8, Yoon discloses wherein determining, by the UE, the transmit power of the SRS transmission based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: in response to that a pathloss RS for the serving cell is not configured ([0184]: details If UE does not receive pathlossReferenceRSs) and a pathloss RS for the one or more neighbor cells is configured ([0184]: details The UE may obtain an SS/PBCH block index or a CSI-RS resource index from pathlossReferenceRS), determining, by the UE, the transmit power of the SRS transmission based on a third transmit power ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… additional offset value may be configured for SRS for positioning), wherein ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the pathloss of the one or more neighbor cells being determined based on the pathloss RS configured for the one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), and the pathloss of the serving cell being determined based on a first SSB of the serving cell ([0183][0184]: details UE may obtain PL by using as a RS resource the SS/PBCH block index).  

Regarding claim 10, Yoon discloses wherein determining, by the UE, the transmit power of the SRS transmission based on the pathloss of at least one of the serving cell or the one or more neighbor cells comprises: in response to that a pathloss RS for the one or more neighbor cells is not configured ([0184]: details If UE does not receive pathlossReferenceRSs) and a downlink Positioning Reference Signal (PRS) resource set for at least one neighbor cell is configured ([0202]: details RS may be DL-PRS... UE may determine the power of UL-PRS/SRS based on the RS), determining, by the UE, the transmit power of the SRS transmission based on the pathloss of the serving cell and the pathloss of the one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), the pathloss of the one or more neighbor cells being determined based on a first downlink PRS resource of a first neighbor cell (0202][0205]: details RS may be DL-PRS... UE may determine the power of UL-PRS/SRS based on the RS; PRS needs to be measured not only for a serving cell but also for neighboring cells as many as possible).  

Regarding claim 11, Yoon discloses wherein in response to that a pathloss RS for the serving cell is not configured ([0184]: details If UE does not receive pathlossReferenceRSs), the pathloss of the serving cell is determined based on a first SSB of the serving cell ([0184]: details UE may obtain PL by using as a RS resource the SS/PBCH block index).  

Regarding claim 13, Yoon discloses wherein in response to that a pathloss RS for the serving cell is configured ([0184]: details the RS index is provided by the higher layer parameter pathlossReferenceRS associated with STS resource set), the pathloss of the serving cell is determined based on the pathloss RS configured for the serving cell ([0184]: details UE may obtain PL by using as a RS resource the SS/PBCH block index).  

Regarding claim 15, Yoon discloses wherein the first neighbor cell is a neighbor cell with a highest priority for measurement among the at least one neighbor cell ([0231]: details calculate or estimate the TA value for the neighbor cell), and the first downlink PRS resource is a downlink PRS resource for which the UE has a highest signal quality measurement ([0232]: details UE may calculate or determine TA values… associated with Rx beam used by UE to receive the DL-PRS transmitted on the specific Tx beam).  

Regarding claim 16, Yoon discloses wherein the first SSB is an SSB for which the UE has a highest signal quality measurement; or the first SSB is an SSB that the UE uses to obtain a Master Information Block (MIB) ([0184]: details the UE… by using… the SS/PBCH block index obtained from a master information block (MIB)).
  
Regarding claim 17, Yoon discloses an apparatus for determining a transmit power, applied in User Equipment (UE) (FIG. 21, 100, 200: details first and second devices), the apparatus comprising: a processor and transceiver (FIG. 21, 112, 114: details processor(s) and Transceiver(s)), wherein the processor is configured to determine a transmit power of a Sounding Reference Signal (SRS) transmission based on a pathloss of at least one of a serving cell or one or more neighbor cells ([0250]: details For the P0 value, the same transmission power parameter as those for the SRS may be used… the SRS may be received by a neighboring cell having pathloss corresponding to the additional offset value compared to the serving cell), wherein the SRS transmission is for positioning purpose ([0250]: details additional offset value may be configured for SRS for positioning).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zarifi (US 2020/0221405) details sounding reference signal for uplink-based multi-cell measurement.
Ouchi (US 2015/0124673) details correction of power for SRS.
MolavianJazi (US 2019/0349867) details transmitting an uplink transmission based on a pathloss estimate.
Ryu (US 2020/0052802) details determining pathloss in wireless communication system.
Papasakellariou (US 2010/0246463) details uplink transmission power control in multi-carrier communication systems.
Hong (PIMRC.2017.8292249) details channel estimation algorithm with sounding reference signal for TDD downlink scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415